COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        Marcelle Guimaraes v. Christopher Scott Brann

Appellate case number:      01-16-00093-CV

Trial court case number: 2012-53837

Trial court:                308th District Court of Harris County

         On August 7, 2017, appellant, Marcelle Guimaraes, filed her appellant’s brief. Appellee,
Christopher Scott Brann, had a briefing deadline of September 6, 2017, in which to file his brief,
but no brief has been filed. On September 20, 2017, we notified appellee that we would set the
case for submission without an appellee’s brief unless appellee filed (1) a motion to extend time
to file his brief or (2) his brief accompanied by a motion to extend time. Appellee has neither filed
a motion to extend time or his appellee’s brief. Accordingly, the case is hereby set at issue.


       The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on September 20,
2017, requiring appellee to file either a brief or a motion to extend time to file his brief, has expired.
Accordingly, this case is now at issue and ready to be set for submission.


        It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually         Acting for the Court

Date: February 1, 2018